Citation Nr: 1122555	
Decision Date: 06/10/11    Archive Date: 06/20/11

DOCKET NO.  07-38 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York


THE ISSUES

1.  Entitlement to an increased (compensable) rating for bilateral hearing loss, prior to March 28, 2008.

2.  Entitlement to a rating in excess of 10 percent for bilateral hearing loss, from March 28, 2008.

3.  Entitlement to service connection for bilateral skin disorder of the feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. L. Tarr, Law Clerk
INTRODUCTION

The Veteran served on active duty from December 1967 to November 1969. 

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2007 rating decision in which the RO, inter alia, denied service connection for bilateral skin disorder of the feet and continued the Veteran's 0 percent (noncompensable) rating for bilateral hearing loss.  In August 2007, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in October 2007, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in November 2007.

By rating decision in April 2008, the RO granted a 10 percent rating for bilateral hearing loss from March 28, 2008.  However, inasmuch as a higher rating is available for bilateral hearing loss, both before and after that date, and the Veteran is presumed to seek the maximum available benefit for a disability, the Board has characterized the claim for an increased rating as now encompassing the first two matters set forth on the title page.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); AB v. Brown, 6 Vet. App. 35, 38 (1993).

In his substantive appeal, the Veteran requested a hearing before a Veterans Law Judge at the RO.  April and May 2009 letters informed him that his hearing was scheduled for June 2009.  However, in correspondence received in June 2009, the Veteran cancelled his Board hearing request.  

In December 2007, the Veteran requested a hearing before a Decision Review Officer (DRO) at the RO.  A January 2008 letter informed him that his hearing was scheduled for March 2008.  However, in correspondence received in March 2008, the Veteran cancelled his DRO hearing request.  

The Board's decision addressing the claim for an increased rating for bilateral hearing loss is set forth below.  The claim for bilateral skin disorder of the feet is addressed in the remand following the order; that matter is being remanded to the RO, via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  Pertinent to the October 2006 claim for increase, prior to November 12, 2007, audiometric testing revealed no worse than Level III hearing in the right ear and Level VI hearing in the left ear.

3.  Since November 12, 2007, audiometric testing has revealed no worse than Level V hearing in the right ear and Level VI hearing in the left ear.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent, but no higher, rating for bilateral hearing loss, from October 4, 2006 to November 11, 2007, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2010).

2.  The criteria for a 20 percent, but no higher, rating for bilateral hearing loss from November 12, 2007, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2010).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, a November 2006 pre-rating letter provided notice to the appellant regarding what information and evidence is needed to substantiate the claim for an increased rating, as well as what information and evidence must be submitted by the appellant, and what evidence would be obtained by VA.  The November 2006 letter also provided general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman, and specifically informed the Veteran to submit any evidence in his possession pertinent to the claim on appeal (consistent with Pelegrini and the version of 38 C.F.R. § 3.159 then in effect).  The October 2007 SOC included the pertinent rating criteria for evaluating hearing loss disability.

After issuance of the November 2006 letter and the October 2007 SOC, and opportunity for the Veteran to respond, the April 2008 supplemental SOC (SSOC) reflects readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of this notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of service, VA and private treatment records, and the reports of January 2007, March 2008, and April 2009 VA audiology evaluations.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran, and by his representative, on his behalf.  The Board also finds that no additional RO action to further develop the record in connection with the claim for increased rating for bilateral hearing loss is warranted.

The Veteran's representative argues that the Veteran's April 2009 speech discrimination scores are inconsistent with the March 2008 speech discrimination scores and that the VA audiologists did not note at what decibel level the speech discrimination testing was administered.  However, the representative did not request a new audiological evaluation.  Additionally, the Board notes that the assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained and the decibel level at which speech discrimination testing is administered is not a factor.  As both the March 2008 and April 2009 VA audiology evaluation reports clearly include both pure tone threshold levels in decibels and speech discrimination scores, the Board finds no reason to further delay a decision in this appeal by ordering another audiology evaluation.  In other words, the current record is adequate to decide the claim for an increased rating, and further RO development in this regard is not required.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006).   

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the matter herein decided.  Any such error is deemed harmless and does not preclude appellate consideration of the matter on appeal, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2010); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart, 21 Vet. App. at 509-10.  The following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Historically, by rating decision of April 1971, the RO granted service connection for bilateral hearing loss, and assigned an initial 0 percent (noncompensable) rating under the provisions of 38 C.F.R. § 4.87a, Diagnostic Code 6297 (effective prior to December 18, 1987), effective November 29, 1969.  In October 2006, the Veteran filed this claim for an increased rating with the RO.  In an April 2008 rating decision, the RO increased the Veteran's disability rating for bilateral hearing loss from 0 to 10 percent, effective March 28, 2008, under the provisions of 38 C.F.R. § 4.85, Diagnostic Code 6100.

Under the applicable criteria, ratings for hearing loss are determined in accordance with the findings obtained on audiometric evaluation.  Ratings for hearing impairment range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometric tests in the frequencies 1000, 2000, 3000, and 4000 cycles per seconds.  To evaluate the degree of disability from hearing impairment, the rating schedule establishes eleven auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.

Hearing tests will be conducted without hearing aids, and the results of above-described testing are charted on Table VI and Table VII.  See 38 C.F.R. § 4.85.

Exceptional patterns of hearing impairment are addressed in 38 C.F.R. § 4.86.  When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz (Hz)) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.85(a).

When the pure tone threshold is 30 decibels or less at 1000 Hz, and 70 decibels or more at 2000 Hz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next highest Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b).

Considering the pertinent evidence in light of the above-noted legal authority, the Board finds that the criteria for an increased rating of 10 percent for the Veteran's bilateral hearing loss, from October 4, 2006 (date of the claim for increase), have been met.  The Board also finds that the criteria for a 20 percent, but no higher, rating for bilateral hearing loss, from November 12, 2007, are met.

VA treatment records reflect an audiological evaluation in November 2006.  Speech discrimination testing revealed speech recognition ability of 96 percent in the right ear and 92 percent in the left ear.  The examiner conducted pulsed tone testing, however no pure tone threshold values were recorded.  The impression was sensory-neural hearing loss.

The Veteran was afforded a VA audiological evaluation in January 2007.  The report of audiological testing reveals that pure tone thresholds, in decibels, were as follows:


HERTZ




1000
2000
3000
4000
RIGHT
15
45
80
80
LEFT
15
70
85
85

The pure tone threshold average was 55 decibels in the right ear and 64 decibels in the left ear.  The examiner noted that the Veteran's speech discrimination scores were unreliable, and, thus, did not report the scores.  The examiner stated that speech reception thresholds were 15 decibels, suggesting normal hearing for speech frequencies, and the Veteran was able to hear the examiner during the evaluation.

The Veteran submitted a private audiological evaluation from November 2007.  The report of audiological testing reveals that pure tone thresholds, in decibels, were as follows:


HERTZ




1000
2000
3000
4000
RIGHT
35
60
90
90
LEFT
45
85
90
85

The pure tone threshold average was 68.75 decibels in the right ear and 76.25 decibels in the left ear.  Speech discrimination scores were no reported.  

The Veteran was afforded a VA audiological evaluation in March 2008.  On audiometric testing, pure tone thresholds, in decibels, were as follows:


HERTZ




1000
2000
3000
4000
RIGHT
20
45
85
90
LEFT
25
70
90
90

The pure tone threshold average was 60 decibels in the right ear and 69 decibels in the left ear.  Speech discrimination testing revealed speech recognition ability of 80 percent in the right ear and 76 percent in the left ear.  Testing results revealed moderately severe sensorineural hearing loss, bilaterally.

In April 2009, the Veteran was afforded another VA audiological evaluation.  On audiometric testing, pure tone thresholds, in decibels, were as follows:


HERTZ




1000
2000
3000
4000
RIGHT
30
50
75
85
LEFT
40
80
95
95

The pure tone threshold average was 60 decibels in the right ear and 78 decibels in the left ear.  Speech discrimination testing revealed speech recognition ability of 94 percent in the right ear and 88 percent in the left ear.  Testing results revealed mild sloping to severe sensorineural hearing loss, bilaterally.

As noted, in January 2007, the VA audiologist obtained pure tone threshold test results.  However, she concluded that the Veteran's speech discrimination scores were unreliable.  

In this regard, the Board notes that Table VIa may be used to determine a Roman numeral designation when the examiner states that the use of the speech discrimination test is not appropriate, as in this case.  See 38 C.F.R. § 4.85(c).  

Applying the Veteran's January 2007 pure tone results to Table VIa reveals Level III hearing in the right ear and Level V hearing in the left ear.  Combining Level III hearing for the right ear and Level V hearing for the left ear according to Table VII results in a 10 percent rating.  38 C.F.R. § 4.85, Diagnostic Code 6100.  

The results of the January 2007 audiological evaluation reveal an exceptional pattern of hearing loss in the left ear, as the pure tone threshold at 1000 Hertz was 30 decibels or less and the pure tone threshold at 2000 Hertz was 70 decibels or more.  Application of these findings to Table VIA, with evaluation to the next higher Roman numeral, reveals Level VI hearing in the left ear.  See 38 C.F.R. § 4.86(b).  Combining Level VI hearing in the left ear and Level III hearing in the right ear according to Table VII would still result in a 10 percent rating.  38 C.F.R. § 4.85, Diagnostic Code 6100.

Thus, as the January 2007 audiological evaluation was the first audiological evaluation since the Veteran filed his claim for increase, the evidence shows that a 10 percent, but no higher, rating for bilateral hearing loss is warranted from the October 4, 2006 date of claim for increase.

As noted, the Veteran underwent private audiological testing on November 12, 2007.  Speech discrimination testing was not conducted during the private audiological evaluation.  Thus, Table VIa may be used to determine a Roman numeral designation.  See 38 C.F.R. § 4.85(c).  Applying the Veteran's November 2007 pure tone results to Table VIa reveals Level V hearing in the right ear and Level VI hearing in the left ear.  Combining Level V hearing for the right ear and Level VI hearing for the left ear according to Table VII results in a 20 percent rating.  38 C.F.R. § 4.85, Diagnostic Code 6100.  

The March 2008 and April 2009 audiometric testing reveals no worse than Level IV hearing in the right ear and Level IV in the left ear, based on application of the reported findings to Table VI.  38 C.F.R. § 4.85, Diagnostic Code 6100.  The results of the March 2008 audiological evaluation revealed an exceptional pattern of hearing loss in the left ear, as the pure tone threshold at 1000 Hertz was 30 decibels or less and the pure tone threshold at 2000 Hertz was 70 decibels or more.  Application of these findings to Table VIA, with evaluation to the next higher Roman numeral, reveals Level VI hearing in the left ear.  38 C.F.R. § 4.86(b).  Combining Level VI hearing in the left ear and Level IV hearing in the right ear according to Table VII would result in a 20 percent rating.  38 C.F.R. § 4.85, Diagnostic Code 6100.

Thus, the evidence reflects that a 20 percent, but no higher, rating for bilateral hearing loss is warranted from November 12, 2007, the first date on which audiological testing revealed hearing loss disability commensurate with a 20 percent disability rating.

The Board in no way discounts the Veteran's difficulties, or his assertions that his bilateral hearing loss should be rated higher, however, it must be emphasized that the assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Hence, the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiology studies of record.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In other words, the Board is bound by law to apply VA's rating schedule based on the Veteran's audiometry results.  See 38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. § 4.1 (2010).

As a final point, the Board recognizes that in the audiological evaluation reports, the audiologists did not discuss the functional effects of the Veteran's bilateral hearing loss, other than to say that the Veteran has trouble hearing when background noise was present (April 2009 evaluation report) and experiences the most hearing difficulty with the television and telephone and in a crowded room (January 2007 evaluation report).  While such factors would be relevant to a claim for a higher rating on an extra-schedular basis (see Martinak v. Nicholson, 21 Vet. App. 447 (2007)), here, neither the Veteran nor his representative has asserted the Veteran's entitlement to a higher rating for bilateral hearing loss on an extra-schedular basis, and such is not otherwise raised by the evidence of record.  See Colayong v. West, 12 Vet. App. 524, 536 (1999).  Hence, the absence of findings as to functional effects does not render the audiological evaluation reports inadequate for rating purposes.

For all the foregoing reasons, the Board concludes that, a 10 percent but no higher rating for bilateral hearing is warranted, from October 4, 2006, . and a 20 percent rating is warranted for bilateral hearing loss from November 12, 2007, a rating in excess of 20 percent for bilateral hearing loss must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the doubt doctrine.  As indicated, however, given the mechanical nature of deriving ratings for hearing loss, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. 49 at 56.


ORDER

A 10 percent rating for bilateral hearing loss, from October 4, 2006, is granted, subject to the legal authority governing the payment of compensable benefits.

A 20 percent rating for bilateral hearing loss, from November 12, 2007, is granted, subject to the legal authority governing the payment of compensation benefits.


REMAND

The Board's review of the claims file reveals that further RO action on the claim for service connection for bilateral skin disorder of the feet is warranted.

In a September 1979 private treatment report, Dr. DeFrancis diagnosed the Veteran with an infection with cellulitis of both feet.  Dr. DeFrancis noted that the Veteran's bilateral foot condition had been recurring for the past 10 years, since the Veteran served in Vietnam.

VA treatment records reveal treatment for a current bilateral skin disorder of the feet.  A November 2006 podiatry consultation reflects a diagnosis of hyperhidrosis with recurring acute tinea pedis/candidiasis.  The examiner noted that this condition has been ongoing for the past 30 years.

The Veteran has alleged that his bilateral skin disorder of the feet was a result of the jungle conditions he experienced while serving in Vietnam.  The Veteran received the Bronze Star for "heroism in ground combat", indicative of combat.  The Veteran's Department of Defense Form 214 (DD-214) listed his military occupational specialty (MOS) as light weapons infantry.  The Board accepts as credible the Veteran's assertion of exposure to jungle conditions in Vietnam during combat operations as consistent with his established service.  See 38 C.F.R. § 1154(b) (West 2002).

The Board notes, however, that there is no medical opinion addressing a nexus between the Veteran's current bilateral skin disorder of the feet and his service.  As the current record is inadequate to resolve the claim for service connection, medical examination is needed.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the RO should arrange for the Veteran to undergo VA dermatology examination, by an appropriate physician, at a VA medical facility.  The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may result in denial of the claim for service connection (as the original claim will be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.655(b) (2010).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo VA examination, the RO should obtain and associate with the claims file all outstanding medical records.

The Board notes that the record seems to indicate that the Veteran is continuing to receive treatment for his bilateral skin disorder of the feet from the VA Medical Center (VAMC) in Buffalo, New York.  Thus, the RO should attempt to obtain any outstanding records of treatment for bilateral skin disorder of the feet from the Buffalo VAMC.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the Buffalo VAMC all outstanding VA treatment records, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

Further, to ensure that all due process requirements are met, and that the record before the examiner is complete, the RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claim remaining on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the RO should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization following the procedures prescribed in 38 C.F.R. § 3.159 (2010).

The actions identified herein are consistent with the duties to notify and assist imposed by VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the RO should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the claim for service connection for bilateral skin disorder of the feet.

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should obtain from the Buffalo VAMC all outstanding pertinent records of medical evaluation and/or treatment for the Veteran's bilateral skin disorder of the feet.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file. 

2.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim remaining on appeal that is not currently of record.  

The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo dermatology examination, by an appropriate physician, at a VA medical facility.  The entire claims file, to include a complete copy of the REMAND, must be made available to the physician designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should clearly identify all current skin disorders of the feet.  Then, with respect to each such diagnosed disability, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability had its onset in or is medically related to service.  In rendering the requested opinion, the physician should specifically consider the service treatment records and all other post-service treatment records, as well as the Veteran's contentions, to include his assertion that his feet were exposed to jungle conditions in Vietnam (which the Board has accepted as credible and consistent with the circumstances of his service).

The physician should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

5.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

6.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim for service connection for bilateral skin disorder of the feet in light of pertinent evidence and legal authority.

8.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication, and it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).





This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


